DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-36 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of Group I claims 19-27 in the reply filed on 10/5/2022 is acknowledged. Claims 28-36 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “207” has been used to designate both gold dots and device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "204" have both been used to designate cloud.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both cloud and sensors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "204" have both been used to designate sensors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "207" have both been used to designate device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both step in Figure 5 and sensor in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 7A-B contain shading which detracts from the Figure features, and obscures the text in such shadings (see PG Pub for issues in printing).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the specification and drawing feature element numbers are not in agreement, see drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant application was filed on 7/8/2022, the instant form of the claims 19-27 examined on the merits were filed 7/11/2022. The presented form of claim 19 including the limitations of “transmitting the buffered EEG signals from the local device to a remote device; synchronizing and organizing the EEG signals and patient information via at least one server at the remote device; and displaying EEG data at the at least one server obtained from the synchronized and organized EEG signals of the at least two wireless sensors” is new matter and does not form a part of the application as filed as such information was added after the effective filing date. In regards to the transmitted buffered data, the disclosure as filed does not support such scope. The EEG data is in parallel buffered and transmitted from the local device; as claimed appears to be an extra step added by the amendments which are outside the scope as filed (i.e. buffer then transmit as opposed to buffer and pass in parallel: such that local device buffers and transmits the EEG data to the remote device would be ok). The last two limitations with the features of EEG data and patient information are only discussed together in a single paragraph 35, but there is no discussed functional relationship here for sync and organize, but merely the information is transmitted to a secure cloud server. Plainly, there is no functional explanation as to the combined data, nor to the server providing such functional features. Any such functional features related to the EEG data appears to be solely based on an end user application which gleans data from the server. Applicant is invited to explain support for the claims as presented. However, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. The features are common to the dependent claims which are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (Dudek, US 2017/0215759) in view of Montgomery et al. (Montgomery, US 2005/0165323) and Kumar et al. (Kumar, US 6,416,471). 
Regarding claim 19, Dudek teaches a method for remote electroencephalogram (EEG) monitoring (see entire document, especially abstract, title) comprising: 
collecting voltage differentials between respective pairs of electrode contacts forming a single bipolar channel (see entire document, especially Figures 1, 6, 10-12, [0042], [0045])  on at least two wireless sensors attached to a scalp of a patient (see entire document, especially Figure 13 patches 1A-1D), wherein the voltage differentials represent EEG signals from each of the wireless sensors (see entire document, especially Figure 13 patch 1A-1D); 
transmitting the EEG signals with a wireless transmitter of each of the wireless sensors to a local device (see entire document, especially Figure 12, EEG transmitted to base station device, it is also noted in [0049] that the patch 1 may store the EEG data); 
buffering the EEG signals at the local device (see entire document, especially [0029], [0047]); 
transmitting the buffered EEG signals from the local device to a remote device (see entire document, especially [0047], reasonably reads on data being archived in electrical medical record as the information on the base is inherently, implied or in the alternative obviously transmitted by some form to an electrical medical record: “These EEG may also be archived in electronic medical records, or otherwise stored”); 
However, the limitations of transmitting the EEG signals being periodic; synchronizing and organizing the EEG signals and patient information via at least one server at the remote device; and displaying EEG data at the at least one server obtained from the synchronized and organized EEG signals of the at least two wireless sensors are not directly taught.
Montgomery teaches a related system for measuring EEG data (see abstract), and data transmission during periods when wireless communications are possible which reasonably teaches such claimed limitations, this being an improvement to EEG continuous transmission to allow for no lost data and to store  data locally in memory when data communication is not possible, and then transmitting the data to the receiving structure when communication is possible (see [0021] “During the loss of wireless communication, the EEG signals are stored to memory for a time period and then transmitted to the host computer once wireless communication is re-established. When re-establishment of this wireless communication is detected, the apparatus preferably operates in much the same manner as when the cable of the above-described embodiment is re-connected.”). The Dudek EEG sensors contain memory 9 as discussed prior, and thus is ready for such improvement to log data during periods of no wireless communications and transmit data when communications are reestablished. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known method to improve similar devices in the same way, with a device ready for improvement, in order to allow no data loss during periods of poor or no wireless communications between system elements.
Kumar teaches a related system that includes receiving physiological data from worn sensors via wireless communication to a base station, where such physiological data can include EEG (see entire document, especially  title, abstract, especially col. 8 lines 24-30), and includes the teaching that the base station communicates and sensed physiological data to a remote server (see Figure 5B, 6, 11),  and wherein the obtained physiological data is displayed at a display associated with the server, where the server related device completes the functions of organizing and synchronizing the physiologic data with other patient information in order to allow for the user to simultaneously review and compare time synchronized health parameter data for a plurality of health parameters for a particular subject (see col. 14 lines 10-37, see claim 8, claims 77-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of transmitting data from a local device to a remote server device in order to allow for data aggregation, processing, and review by authorized users at the remote device.
Regarding claim 20, the limitations are met by Dudek in view of Montgomery and Kumar, where the combination as explained in claim 19 rejection teaches wherein periodically transmitting the EEG signals comprises activating the wireless transmitter of each of the wireless sensors for 1 second (see Montgomery explanation above, when the period for communication is allowed then the transmitters are activated, Dudek uses continuous transmission which necessarily meets the requirement for 1 second activations which is interpreted to mean activated for at least 1 second).
Regarding claim 21, the limitations are met by Dudek in view of Montgomery and Kumar, where Kumar teaches further comprising displaying the EEG signals on the local device (see entire document, especially  col. 13 lines 39-43 the base station unit 30 would have an interface for the optional connection of a PC or notebook computer for the display of live graphical data or for programming of the base station unit 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a local device with an optional display structure to allow for local review of live physiological data streams.
Regarding claim 22, the limitations are met by the limitations are met by Dudek in view of Montgomery and Kumar, where Kumar teaches wherein the at least one server displays the EEG data in real time (see entire document, especially col. 14 lines 19-23 Remote monitoring station 50 may display continuous or non-continuous data in real-time or historically and may also enable the physician to review previously stored data, to view events, and to store data to a database or other electronic file). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a remote display structure to allow for remote review of continuous real time physiological data streams.
Regarding claim 25, the limitations are met by the limitations are met by Dudek in view of Montgomery and Kumar, where Kumar teaches collecting additional data from the patient (see entire document, especially col. 8 lines 19-30); and transmitting the additional data with the EEG signals (see entire document, especially col. 11 lines 63-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring and transmitting multiple physiological sensor data to a base station unit in order to allow for processing and monitoring of the data streams as a more informative indicator of patient current health. 
Regarding claim 26, the limitations are met by the limitations are met by Dudek in view of Montgomery and Kumar, where Kumar teaches wherein the additional data is selected from the group consisting of images, video, heart rate, pulse oximetry, and temperature data (see entire document, especially col. 8 lines 19-30).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (Dudek, US 2017/0215759) in view of Montgomery et al. (Montgomery, US 2005/0165323) and Kumar et al. (Kumar, US 6,416,471) as applied to claim 19 above, and further in view of Pless et al. (Pless, US 2003/0074033).
Regarding claims 23-24, the limitations are met by Dudek in view of Montgomery and Kumar, except the limitations of further comprising annotating the EEG data, wherein annotating the EEG data comprises marking a segment associated with a possible seizure are not directly taught.
Pless teaches a related system for monitoring EEG data, and includes teaching a process for annotating EEG data records which reasonably teaches the claimed features and is common practice to annotate EEG records (see entire document, especially [0029] the clinician then annotates the onsets, electrographic seizures, and the false positives appropriately for the detection parameter optimization algorithms to operate on. [0046], [0111], [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of annotating EEG records in order to aid in forming diagnostic information to help refine and identify future patient adverse measurements related to potential seizures.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (Dudek, US 2017/0215759) in view of Montgomery et al. (Montgomery, US 2005/0165323) and Kumar et al. (Kumar, US 6,416,471) as applied to claim 19 above, and further in view of Rondoni et al. (Rondoni, US 2019/0371478).
Regarding claim 27, the limitations are met by Dudek in view of Montgomery and Kumar, where the combination is presumed to securely store data, but the limitation of such data being stored in the cloud is not directly taught.
Rondoni teaches a related system that measures physiological signals including EEG (see [0030]-[0031]), and includes transmission of data from a user to a server network for storage, including securely storing on a cloud server (see entire document, especially [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known server type for another to yield predictable results of aggregating patient data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791